Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	
 	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a coated nanoparticle concentration of “5 ppm to 200,000 ppm,” does not reasonably provide enablement for a coated nanoparticle concentration of “at least 5 ppm,” as required by claim 10.  The claimed range of “at least 5 ppm” is a range with an unbounded upper limit, and therefore encompasses a number of coated nanoparticles inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a number of coated nanoparticles of 100 decillion coated nanoparticles (increasable ad nauseam), even though these amounts are encompassed in the claimed range. 
 	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 10 recites the limitation of a coated nanoparticle concentration of “at least 5 ppm.” The phrase “at least 5 ppm” is a relative phrase which renders the claim indefinite. The term "at least" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the value of the upper bounds of the range is extended to; “at least” can include 5 ppm coated nanoparticles or 100 decillion coated nanoparticles. For purposes of examination, the term “at least 5 ppm” will be considered as if written as “from 5 ppm to 200,000 ppm.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oghena et al. (US 2017/0058186) in view of Oliphant (US 2019/0078421). 	With respect to independent claim 1, Oghena discloses a method of reducing asphaltenes in produced fluids from a wellbore ([0006]), the method comprising: 	injecting a combination of gas and coated nanoparticles into a wellbore, wherein the coated nanoparticles adsorb asphaltenes in the wellbore, thereby inhibiting asphaltene deposition, reducing asphaltene molecule interaction, reducing agglomeration of asphaltenes, or any combination thereof                     ([0006], [0031], [0039], [0040], and [0048]); and 	recovering produced fluids through the wellbore ([0006] and [0039]).
 	Regarding claim 1, Oghena discloses wherein the method of reducing asphaltenes and fluid production is employed as part of an operation of “gas flooding” and injecting gas under a specific pressure which is selected by “considering... the incremental oil recovery which can be achieved for a given injection pressure” ([0052] and [0054]). However, Oghena fails to expressly disclose wherein the method is employed “during a gas lift operation,” as instantly claimed. Oliphant teaches a method of fluid production from a wellbore, wherein the method comprises a gas lift operation (Abstract). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider applying the method of fluid production disclosed by Oghena to a gas lift operation, as taught by Oliphant, since it amounts to nothing more than the obvious application of a known method for producing fluids to an operation which comprises producing fluids, and it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). Furthermore, Oghena’s disclosure of “gas flooding” and injecting gas under a specific pressure which is selected by “considering... the incremental oil recovery which can be achieved for a given injection pressure” would guide a person having ordinary skill in the art to consider “gas lift operations” since they too produce fluids by gas flooding and pressurized gas injection.
 	With respect to depending claim 2, the combination of Oghena and Oliphant teaches wherein injecting the combination of gas and coated nanoparticles into the wellbore during the gas lift operation comprises injecting the combination of gas and coated nanoparticles into an annulus of the wellbore and injecting the combination of gas and coated nanoparticles into a production tubing of the wellbore from the annulus of the wellbore (Oghena- [0006]; Oliphant- Abstract, [0034], and Fig. 3). 	With respect to depending claim 3, which is dependent upon claim 2, the combination of Oghena and Oliphant teaches wherein the production tubing comprises at least one flow valve, and wherein the combination of gas and coated nanoparticles is injected into the production tubing of the wellbore from the annulus of the wellbore through the at least one flow valve (Oghena- [0006]; Oliphant- Abstract, [0029], [0034], and Fig. 3). 	With respect to depending claim 4, which is dependent upon claim 2, the combination of Oghena and Oliphant teaches further comprising positioning at least one artificial lift device within the production tubing, and wherein recovering the produced fluids through the wellbore comprises using the at least one artificial lift device (Oghena- [0006]; Oliphant- Abstract, [0022], [0034], and Fig. 3).
 	With respect to depending claim 5, which is dependent upon claim 2, the combination of Oghena and Oliphant teaches further comprising: 	injecting at least one chemical agent into the production tubing and soaking the wellbore with at least one chemical agent for a period of time (Oghena- [0006], [0024], and [0051]; Oliphant- Abstract, [0034], and Fig. 3). 	With respect to depending claim 6, the combination of Oghena and Oliphant teaches further comprising injecting an additive into the wellbore during the gas lift operation to increase hydrocarbon production (Oghena- [0006], and [0024]; Oliphant- Abstract, [0034], and Fig. 3). 	With respect to depending claims 7 and 8, Oghena discloses wherein the combination of gas and coated nanoparticles are injected into the wellbore in order to reduce produced asphaltenes, wherein the “parameters of the reservoir are usually measured and considered” ([0006] and [0059]). However, Oghena fails to expressly recite wherein the composition is responsive to surveillance data of the asphaltene content in the produced fluids, as instantly claimed. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider tailoring a composition for reducing asphaltenes based upon the amount of asphaltene present in the fluids being treated, i.e., the asphaltene content in the produced fluids as measured by surveillance, in order to maximize the efficiency and effectiveness of the treatment method. 	With respect to depending claim 9, Oghena discloses wherein the gas comprises produced gas, carbon dioxide, natural gas, methane, ethane, nitrogen, propane, butane, flue gas, exhaust gas, or any combination thereof ([0006] and [0053]). 	With respect to depending claim 10, Oghena discloses wherein the coated nanoparticles are at a concentration of from 5 ppm to 200,000 ppm in the combination of gas and coated nanoparticles ([0037]). 	With respect to depending claims 11-13, Oghena discloses wherein the coated nanoparticles are surface coated with an acidic, basic, or neutral coating ([0031] and [0032]). 	With respect to depending claim 14, Oghena discloses wherein the coated nanoparticles comprise iron oxide, magnetite, iron octanoate, or any combination thereof, wherein each of the coated nanoparticles is coated by functionalizing with alkylphenol resins, aldehyde resins, sulfonated resins, polyolefin esters, amides, imides with alkyl, alkylenephenyl functional group, alkylenepyridyl functional groups, alkenyl and vinylpyrrolidone copolymers, graft polymers of polyolefins, hyperbranched polyester amides, lignosulfonates, alkylaromatics, alkylaryl sulfonic acids, phosphoric esters, phosphinocarboxylic acids, sarcosinates, amphoteric surfactants, ether carboxylic acids, aminoalkylene carboxylic acids, alkylphenols and ethoxylates, imidazolines and alkylamide- imidazolines, alkylsuccinimides, alkylpyrrolidones, fatty acid amides and ethoxylates thereof, fatty esters of polyhydric alcohols, ion-pair salts of imines and organic acids, triethyl amine T-11070 groups, triethanolamine lauryl ether sulfate, linear and branched dodecyl benzene sulfonic acid (DBSA), polymers with protic polar heads, or any combination thereof ([0031]-[0035]).
 With respect to independent claim 15, Oghena discloses a system of reducing asphaltenes in produced fluids from a wellbore ([0006]), the system comprising: 	a wellbore drilled into a subsurface reservoir ([0006] and [0017]); and  	a combination of gas and coated nanoparticles into the wellbore, wherein the coated nanoparticles adsorb asphaltenes in the wellbore, thereby inhibiting asphaltene deposition, reducing asphaltene molecule interaction, reducing agglomeration of asphaltenes, or any combination thereof                     ([0006], [0031], [0039], [0040], and [0048]); and 	wherein produced fluids are recovered through the wellbore ([0006] and [0039]).
 	Regarding claim 15, Oghena discloses wherein the method of reducing asphaltenes and fluid production is employed as part of an operation of “gas flooding” and injecting gas under a specific pressure which is selected by “considering... the incremental oil recovery which can be achieved for a given injection pressure” ([0052] and [0054]). However, Oghena fails to expressly disclose wherein the method is employed “during a gas lift operation,” as instantly claimed. Oliphant teaches a method of fluid production from a wellbore, wherein the method comprises a gas lift operation (Abstract). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider applying the method of fluid production disclosed by Oghena to a gas lift operation, as taught by Oliphant, since it amounts to nothing more than the obvious application of a known method for producing fluids to an operation which comprises producing fluids, and it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). Furthermore, Oghena’s disclosure of “gas flooding” and injecting gas under a specific pressure which is selected by “considering... the incremental oil recovery which can be achieved for a given injection pressure” would guide a person having ordinary skill in the art to consider “gas lift operations” since they too produce fluids by gas flooding and pressurized gas injection.
 	With respect to depending claim 16, the combination of Oghena and Oliphant teaches wherein the wellbore further comprises an annulus that receives the combination of gas and coated nanoparticles injected into the wellbore, and further comprising a production tubing positioned within the wellbore that receives the combination of gas and coated nanoparticles from the annulus (Oghena- [0006]; Oliphant- Abstract, [0034], and Fig. 3). 	With respect to depending claim 17, which is dependent upon claim 16, the combination of Oghena and Oliphant teaches wherein the production tubing further comprises at least one flow valve, and wherein the combination of gas and coated nanoparticles is received by the production tubing of the wellbore from the annulus through the at least one flow valve (Oghena- [0006]; Oliphant- Abstract, [0029], [0034], and Fig. 3). 	With respect to depending claim 18, which is dependent upon claim 16, the combination of Oghena and Oliphant teaches further comprising at least one artificial lift device positioned within the production tubing that is utilized to recover the produced fluids through the wellbore (Oghena- [0006]; Oliphant- Abstract, [0022], [0034], and Fig. 3).
 	With respect to depending claim 19, which is dependent upon claim 16, the combination of Oghena and Oliphant teaches further comprising at least one chemical agent to injected into the production tubing to soak the wellbore for a period of time (Oghena- [0006], [0024], and [0051]; Oliphant- Abstract, [0034], and Fig. 3). However, the combination is silent regarding the chemical injection being specifically through a “at least one chemical injection tubing positioned within the production tubing,” as instantly claimed. Nevertheless, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a designated injection tube for the injected chemicals in order to keep injection components separate, better target and control the delivery of the chemicals, and/or improve the efficiency and effectiveness of the chemicals. 	With respect to depending claim 20, Oghena discloses wherein the combination of gas and coated nanoparticles are injected into the wellbore in order to reduce produced asphaltenes, wherein the “parameters of the reservoir are usually measured and considered” ([0006] and [0059]). However, Oghena fails to expressly recite wherein the composition is responsive to surveillance data of the asphaltene content in the produced fluids, as instantly claimed. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider tailoring a composition for reducing asphaltenes based upon the amount of asphaltene present in the fluids being treated, i.e., the asphaltene content in the produced fluids as measured by surveillance by a sensor, in order to maximize the efficiency and effectiveness of the treatment method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Daniel et al. (US 2019/0376373) teaches a method of reducing asphaltenes and producing fluids, wherein the method may be employed as part of a gas lift operation.
 	Qu et al. (US 2016/0168952) teaches a method of reducing asphaltenes and producing fluids, wherein the method may be employed as part of a gas lift operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



/AVI T SKAIST/Examiner, Art Unit 3674